NOTICE OF NON-RESPONSIVE AMENDMENT
This is a notice of non-responsive amendment addressing applicant’s response 03 November 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 03 November 2021, is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicant should ensure the response is properly signed.  While noting other documents were signed (e.g., the petition to make special and the internet communication authorization), the actual response does not appear to be signed (e.g., as would be custom on the “Cover Letter” provided by applicant – see 37 CFR 1.4(d));
The reply is not fully responsive pursuant to MPEP 714.02 and 37 CFR 1.111.  Applicant did not provide the status of all claims (e.g., “previously presented”, etc.; see MPEP 714), nor did applicant provide any arguments or amendments to the claims.  The examiner is willing to assist in drafting an allowable claim as applicant requested in the response, but the response must be compliant;
Upon cursory review, the substitute specification does not appear proper.  While noting applicant provided the marked-up copy, clean copy and statement that the substitute specification contained no new matter, the marked-up copy does not appear consistent with the clean copy.  For example, page 1 “(wafer Board)” is underlined, which is an indication of additional language, but the language is missing in the clean copy.  A second example is pages 10 and following, where the marked-up language does not reflect the language shown in the clean copy.  

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649